Citation Nr: 1544153	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-25 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the right knee, effective prior to April 20, 2015.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective prior to April 20, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from October 1978 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for degenerative osteoarthritis of the right knee.  At that time it was noted that a temporary total rating (TTR) had been assigned, effective from July 2006 through September 2006, for post-surgical convalescence from an arthroscopy performed in July 2006.  Thereafter, by May 2009 rating decision, the RO assigned a TTR, effective July 9, 2008, for post-surgical convalescence from an arthroscopy, and assigned a 10 percent rating, effective December 1, 2008.  

In May 2014, the Board remanded this matter for further development, to specifically include obtaining records from the Social Security Administration (SSA) dated since October 2009, and referring the Veteran's claim for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) as well a TDIU rating under 38 C.F.R. § 4.16(b).  Records for the Veteran were obtained from the SSA, and his claim was referred for consideration of an extraschedular rating under38 C.F.R. § 3.321(b)(1) as well a TDIU rating under 38 C.F.R. § 4.16(b); thus there was substantial compliance with Board's May 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

By June 2015 rating decision, the RO granted service connection for a right total knee replacement (TKR) (previously evaluated as degenerative osteoarthritis of the right knee) and assigned a TTR (100 percent rating) effective from April 20, 2015; a 100 percent rating, effective from June 1, 2015; and a 30 percent rating, effective from June 1, 2016.  Thus, herein, the Board will only consider whether a higher rating and/or a TDIU rating was warranted prior to April 20, 2015, because a 100 percent rating is currently in effect.  With regard to the 30 percent rating, assigned effective from June 1, 2016, the Board does not have the jurisdiction to review a prospective rating following expiration of the temporary 100 percent rating.  

Further, with regard to the claim for a TDIU rating, in Herlehy v. Principi, 15 Vet. App. 33 (2001), the Court held that the grant of a schedular 100 percent disability rating moots the issue of entitlement to a TDIU rating, after the effective date of that rating.  Herlehy, 15 Vet. App. at 35.  Thus, in the current appeal, the claim for a TDIU rating is essentially moot since the April 20, 2015, effective date of the 100 percent rating for the Veteran's service-connected right knee disability.  With regard to a claim for a TDIU rating effective from June 1, 2016, (the effective date that the schedular rating will drop from 100 to 30 percent), again, the Board does not have the jurisdiction to review a prospective rating following expiration of the 100 percent rating.  As such, the issues currently before the Board are as set forth on the title page of this decision.

The issue of entitlement to a TDIU rating prior to April 20, 2015 is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 20, 2015, the Veteran's service-connected right knee disability was manifested by x-ray findings of arthritis, complaints of chronic pain, extension ranging from 0 to 3 degrees, and flexion ranging from 90 to 140 degrees; however, there was no showing of extension limited to 15 degrees, flexion limited to 30 degrees, or ankylosis of the knee, even considering his complaints of pain.

2. Prior to April 20, 2015, the Veteran's service-connected right knee disability was manifested by meniscus damage/tears, as well as episodes of pain and effusion into the joint. 

3. Prior to April 20, 2015, the Veteran's service-connected right knee disability was manifested by functional loss and impairment due to pain on movement, weakness, atrophy due to disuse, less movement than normal (stiffness), excess fatigability; incoordination, swelling, disturbance of locomotion (gait impairment), and interference with sitting, standing and weight-bearing.

4. Prior to April 20, 2015, the Veteran complained of his right knee giving way and that he was unable to squat for fear of his knee giving out, and there is competent medical evidence showing that he was prescribed, and wore, a right knee brace, however his right knee exhibited minimal to no clinical manifestations of instability or subluxation.  

5. Prior to April 20, 2015, the symptomatology and impairment caused by the Veteran's service-connected degenerative osteoarthritis of the right knee is contemplated by the schedular rating criteria, thus, the available schedular criteria for rating the service-connected right knee disability at issue were adequate.


CONCLUSIONS OF LAW

1. Prior to April 20, 2015, the schedular criteria for a disability rating in excess of 10 percent for the service-connected right knee disability, based on limitation of motion, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

2. Prior to April 20, 2015, the schedular criteria for a 20 percent disability rating, for the service-connected right knee disability, based on meniscus damage, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2014).

3. Prior to April 20, 2015, the criteria for a separate 10 percent disability rating, for the service-connected right knee disability, based on functional impairment and loss, have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, DC 5299-5259 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

4. Prior to April 20, 2015, the schedular criteria for a separate 10 percent disability rating for the service-connected right knee disability, based on instability, have been approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2014).

5. Prior to April 20, 2015, an element necessary for the assignment of an extraschedular evaluation for the service-connected right knee disability has not been met.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a claim for increase, the VCAA requirement is for generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.   Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in December 2006 and July 2009 that fully addressed the notice elements and was sent prior to the initial RO decisions.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  The Veteran underwent VA examinations in May 2007, July 2009, and July 2012, to assess the severity of his right knee disability.  The Board finds that these VA examinations are adequate.  Although the 2007 VA examination did not include a review of the claims folder, there was a physical examination of, and history obtained from, the Veteran.  The VA examinations in 2009 and 2012 did, however, include a review of the claims folder and a history obtained from the Veteran.  For all three VA examinations, clinical findings were reported, along with diagnoses/opinions, which were supported in the record.  Thus, these VA examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that in January 2006, the Veteran reported that his right knee did not feel better after the arthroscopy he underwent in August 2005, and that he had right knee pain that was aggravated by activity, occasional popping of the right knee, but no locking or giving out of the knee.  Examination showed he ambulated with a slight antalgic gait, that there was no effusion or tenderness, and range of motion was from 0 to 140 degrees.  Lachman's test, anterior drawer test, and posterior drawer test were all negative, and his knee was stable to varus and valgus stress.  X-rays demonstrated no evidence of arthritis or bony abnormality, and an MRI showed a significant posterior horn medial meniscus tear and what appeared to be irregular fibers of the anterior cruciate ligament.  The assessment was that the Veteran's right knee pain has been chronic and did not respond to an arthroscopic procedure.  

In April 2006, it was noted that the Veteran underwent three "scopes" previously and he reported that his knee has never felt better since.  He reported medial joint pain and some giving way and popping over the past couple of months.  Examination revealed no effusion, well-healed incisions, and range of knee motion from about 3 to 135 degrees.  His right knee was stable to Lachman's testing and to anterior drawer testing.  X-ray examination revealed a little foreign body anteromedially of unknown origin, and an MRI showed a posterior horn medial meniscus tear that looked new in comparison to the last MRI where he had a more medial tear.  The examiner noted that the Veteran had persistent knee pain, but that after three arthroscopies, it was unclear if another arthroscopy would be of help, and that the examiner would rather give the Veteran a steroid injection and see how he responds to that.  

In May 2006, the Veteran reported that the injection was of no help.  In early July 2006, he was seen for complaints of right knee "pain, swelling, and giving".  It was noted that he underwent an arthroscopic procedure in August 2005, without any relief, and claimed he was a bit worse.  An MRI in March was reported to show a tear of the posterior horn of the medial meniscus, but it was noted that the meniscus was a "little ratty" from previous surgical procedures and the examiner was not sure there was a new tear.  Examination showed no swelling of the right knee, but localized tenderness over the posteromedial joint line and positive McMurray's test with flexion and internal rotation.  The assessment was that the Veteran deserved arthroscopic diagnostic exam with possible medial meniscectomy.  Thereafter, on July 14, 2006, the Veteran underwent right knee diagnostic arthroscopy, and the diagnosis was right knee medial meniscal tear.  

VA treatment records showed that in October 2006, the Veteran complained he was still having right knee pain on bending, and that he was not currently working, and was a former electrician.  The assessment was chronic right knee pain, status post multiple scopes; and depression due to not working due to chronic right knee pain, and it was noted that he had difficulty finding work as an electrician.  In November 2006, he reported he was unable to work due to his right knee giving out, and he could not squat for fear of his knee giving out.  He also reported some pain with walking.  Physical examination of the right knee revealed no redness, a negative Lachman's test, positive grating sensation on flexion/extension, and some instability on medial flexing.  The assessment included right knee instability.  

On a VA examination in May 2007, it was noted that the Veteran had undergone a total of four arthroscopic surgeries, and his most recent surgery was in July 2006.  He complained of moderate right knee pain, as well as weakness and morning stiffness, and claimed his right knee had become worse in terms of stability because he felt like his knee would give out, but it had not.  He wore a DonJoy knee brace.  He reported flare-ups with prolonged sitting, standing, walking, and driving, and claimed these occurred daily and took the form of throbbing at the end of the day or when he is trying to lift something heavy.  He took Morphine and Vicodin.  It was noted that he had not worked at all in three years due to his right knee, and that he was an electrician and claimed he could not pass the physical contractor examination.  It was noted that the Veteran had been a contractor since 1998, and also had a part time job in the distant past operating a forklift.  Physical examination revealed he had a DonJoy brace on his right knee and he walked with a limp, favoring his right knee.  Range of right knee motion was from 0 degrees on extension to 90 degrees on flexion, limited by pain and stiffness.  There was no palpable crepitus, and Lachman's McMurray's and drawer signs were all negative.  There was pain throughout the range of motion, and with repetitive motions of the right knee, there was no increased pain or changes in range of motion.  It was also noted that collateral ligaments were intact and the knee was stable.  The diagnosis was degenerative osteoarthritis of the right knee with limited range of motion.  A post-surgical scar was noted at the 7 o'clock position of the right knee, and the examiner noted that the scar was very difficult to appreciate, not photographable, and was the exact color of the surrounding tissue.  The examiner also noted that the scar had not adhered to the underlying tissue and was non-tender to palpation, and there was no evidence of compromise.

In his notice of disagreement (NOD) submitted in June 2007, the Veteran claimed he was still on morphine and hydrocodone for the pain in right knee, and that he was unable to work for these reasons.  

Private treatment records show that in March 2008, the Veteran was seen for follow up for his right knee, and it was noted that he had some thinning of the medial compartment cartilage and mucoid and cystic degeneration.  Symptoms included instability he described shifting along the medial joint line.  Examination showed full extension and flexion to about 120 degrees, and good collateral stability, but a definite increased anterior drawer test of about 2+, compared to trace on the opposite knee.  The examiner thought the Veteran had "probably been pivot shifting" and that most of his chronic pain was related to ACL degenerative change and instability.  The examiner opined that the only thing that may help the Veteran at this point is an ACL reconstruction, even with his cartilage wear and tear.

In April 2008, a VA treatment record showed the Veteran reported having difficulty ambulating and working.  Examination revealed right knee crepitus on flexion and extension.  The assessment was right knee pain and possible torn ligaments.  

In a document dated in October 2008, Dr. Castillo indicated that the Veteran's diagnosis was right knee with medial and lateral meniscal tear with synovitis.  With regard to the following 7 exertional factors, Dr. Castillo noted that the Veteran could only walk on cement for up to 10 minutes due to knee pain and was limited in his walking on hard surfaces because of pain; could only stand for up to 5 minutes or less; could sit for 20 minutes but then would need to get up and move; could not do any pushing or pulling; and was advised that because of his right knee pain to not lift or carry anything.  It was noted that Congress defines Social Security disability as an inability to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted or can be expected to last for a continuous period of 12 months.  Dr. Castillo responded yes to the question of whether, in light of this definition, the history received from the Veteran, the treatment rendered, the medications the Veteran was receiving, and the prognosis for the future, the Veteran was currently disabled.  It was also noted that the Veteran was being treated by an orthopedic specialist in the hope that his pain could be alleviated. 

In a letter dated in May 2009, D.L.G., the Veteran's stepbrother, claimed that the Veteran continued to show very little progress in the rehabilitation of his right knee, and that he was physically impaired to a degree that limited substantially his major life functions, for example, walking, moving, working, and resting.  D.L.G. also indicated, in his opinion, the Veteran was unable to maintain gainful and productive employment in his current profession and job skill set.

In a letter received in May 2009, a friend, L.P., indicated that the Veteran continued, despite continued attempts, to show little progress in the rehabilitation of his right knee.  L.G. indicated that this physical impairment (of the knee) resulted in many limitations for the Veteran, and that several everyday activities such as walking, bending, and squatting, were nearly impossible.  L.P. indicated, in her opinion, that the Veteran was unable to maintain gainful and productive employment in his current profession.

In October 2009, an administrative law judge (ALJ) from the SSA determined that the Veteran had been disabled as a result of his service-connected right knee disability and a non-service connected psychiatric condition.  The ALJ determined that the Veteran has not engaged in substantial gainful activity since March 2006, and that he retained the ability to lift/carry less than 10 pounds occasionally and frequently, he could sit, stand or walk for less than two hours in an eight-hour work day, and he would be limited to performing simple/routine tasks in a low stress environment.  Further, the ALJ determined that the Veteran's acquired job skills did not transfer to other occupations within the functional capacity limitations outlined above, and that considering the Veteran's age, education, work experience and residual functional capacity, the ALJ concluded there are no jobs that exist in significant numbers in the national economy that the Veteran could perform.

On a VA examination in July 2009, the Veteran reported having constant right knee pain, and could not squat due to right knee pain.  He reported right knee stiffness and weakness, and flare-ups that were severe and daily, lasting from a few minutes to hours.  He reported that flare-ups were alleviated by rest and medication, and had no effect on limitation of motion or other functional impairment.  He was only able to stand for 15 - 30 minutes and was unable to walk more than a few yards due to his right knee.  He used a cane and a knee brace intermittently, but frequently.  He had an antalgic gait.  

Examination revealed right knee pain at rest, guarding of movement, and crepitus, but no instability.  Right knee range of motion was from 0 to 120 degrees, and there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  With regard to employment, it was noted that the Veteran was unemployed, but not retired, and had not worked for 5 to 10 years due to right knee pain with crawling, squatting, and climbing ladders.  It was noted that he had been a full-time electrician for the City of Greensboro for 3 years and then was sporadically self-employed until 2004, but he could not pass a physical exam for contractors.  The Veteran stated he had to quit working as an electrician due to his inability to squat, crawl, and climb ladders - all of which were tasks needed to perform electrical work.  The diagnosis was right knee with post-surgical change to the medial meniscus and well healed surgical scar of the right knee.  It was noted that his right knee had "significant effects" on his usual occupation, and resulted in increased absenteeism, but he could perform his activities of daily living independently.

On the VA examination in June 2012, the Veteran reported right knee pain at level 8 out of 10, that were throbbing, sharp, and constant, as well as weakness and instability in the right knee.  He reported falling and that walking with a cane relieved some of the pressure.  His right knee pain was made worse by bending, using stairs, squatting, and having the leg at 0 degrees, and made better by rest and pain medication.  It was noted that there was no definitive decision on the next step to relieve his right knee pain.  He reported having many cortisone shots that did not help and that he had no relief since the surgery in 2008.  The Veteran responded yes to the question of whether flare-ups impacted the function of the knee, and in response to the question of describing the impact of the flare-ups, the Veteran listed his five prior knee surgeries.  

On range of motion testing, extension was to 0 degrees and flexion was to 115 degrees, with pain at the end ranges of motion.  The Veteran was able to perform repetitive-use testing, with 3 repetitions, after which extension was to 0 degrees and flexion was to 110 degrees.  The examiner indicated that the Veteran did have additional limitation in range of right knee motion following repetitive-use testing, and had functional loss and/or functional impairment of the right knee, including pain on movement and increased throbbing.  There was no tenderness or pain to palpation of the knee.  Muscle strength testing revealed 4/5 strength on right knee flexion and extension.  All joint stability tests of the right knee were normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  It was noted that the Veteran had a meniscal condition, treated with surgery, which included the following symptoms:  meniscal tears and frequent episodes of joint effusion.  His residual signs and/or symptoms due to a meniscectomy included pain and throbbing.  

The examiner noted that the Veteran had 5 knee surgeries from 1981 to 2008, and that the residual signs and/or symptoms due to surgery included increased pain, throbbing, and the right knee giving way.  He used a cane constantly, but not in stores due to leaning on the cart.  There was x-ray evidence of arthritis, but no x-ray evidence of patellar subluxation.  The examiner opined that the Veteran's knee impacted his ability to work, as he had pain in the right knee and his job classification involved a lot of clubbing and bending.  The diagnosis was osteoarthritis of the right knee with arthralgias, posterior horn medial meniscus tear, intact ACL, small suprapatellar effusion, and well-healed surgical scar right knee, unable to appreciate on examination.

In a letter received in October 2013, friends of the Veteran, L.W. and B.W. reported that they had known the Veteran for 40 years, and claimed that since the Veteran was disabled from his knee, he had not been able to work.  

VA treatment records showed that in December 2013, the Veteran underwent another arthroscopy of the right knee with partial medial meniscectomy and abrasion arthroplasty, patellofemoral joint and debridement.   In January 2014, it was noted that the Veteran was doing okay with his knee and was having some pain and episodes of instability and weakness, and did not quite completely trust the leg due to weakness and did not squat because of the lack of trust and the pain he experienced.  In February 2014, he was making some progress in relation to his right knee, but still with pain and weakness, and used a cane for support.  He attended physical therapy, which was helping him to improve his strength and he was making slow but steady progress.  He still had a fair amount of pain, particularly when he does a lot of weightbearing or ambulation, but continues to function and mobilize as best possible.  He had a re-flare of his lower extremity and back pain and some shooting pains into his legs and had been in bed for a couple of days as a result.  

Examination of the right knee revealed no effusion, warmth, or erythema; sensation grossly intact to light touch; tenderness to palpation of the medial joint line; active range of motion from 0 to 110 degrees; mild crepitus with range of motion; and atrophy in the quadriceps.  It was noted that the patella tracked slightly lateral with passive flexion, but the right knee was stable to varus/valgus stress, and anterior drawer test, posterior drawer test, and McMurray's test were all negative.  In April 2014, it was noted that he was still struggling with knee pain, but had obtained a brace, which helped some.  He was on his feet for extended and lengthy periods of time, and he had been trying to increase his activities and mobilization as best possible, but still had pain with extended weightbearing.  He had completed physical therapy and occasionally did home exercises.  Physical examination of the knee revealed no warmth, erythema, swelling, or effusion; ligaments were stable; full range of motion; tenderness over the patellar tendon with a little bit of bogginess in this region.  The assessment was that he was recovering slowly following right knee arthroscopy with residual weakness and some patellar tendinitis and degenerative joint disease.  

VA treatment records further showed that in June 2014, the Veteran reported continued baseline right knee pain that was severe and worse with axial loading and ambulating.  He wore an off-loading knee brace that provided some relief.  Examination revealed tenderness to palpation, no crepitus with passive range of motion, hypermobile patella with a lateral tilt, midline patella that tracks slightly lateral with passive flexion, that the knee was stable to varus and valgus stress, and that Lachman's testing was negative.  The assessment was that he had right knee meniscal pathology and early stages of osteoarthritis.  He was advised he may ultimately require total knee arthroplasty.  In September 2014, he reported continuing pain and problems with the right knee, and difficulty with weightbearing and ambulatory activities and limitation of mobility.  He wore a DonJoy defiance brace, which helped, but he still had a fair amount of pain.  Physical examination revealed tenderness to palpation of the medial joint line, active extension and flexion from 0 to 120 degrees, mild crepitus with passive range of motion, and that the patella was midline and tracked slightly lateral with passive flexion, that the knee was stable to varus/valgus stress, and that anterior drawer, posterior drawer, and McMurray's tests were negative.   

In October 2014, an RO decision review officer (DRO) issued a decision denying consideration of entitlement to an extra-schedular rating for the service-connected degenerative osteoarthritis of the right knee, and denying entitlement to a TDIU rating.  The DRO noted that review of the Veteran's SSA disability determination records revealed that the latest Notice of Decision was dated October 23, 2009 and that, at that time, the primary diagnosis was osteoarthrosis and allied disorders and affective/mood disorders.  The DRO noted that the Veteran was determined to be disabled but that medical improvement was expected with appropriate treatment and a continuing disability review was recommended in 18 months, but there was no evidence that this has been done.  The DRO noted that at his VA examination in June 2012, the Veteran reported having right knee pain, and that his job classification as an electrician involved a lot of clubbing and bending, and that he had stopped working in 2002.  The DRO concluded that a review of VA treatment records did not show that an increased evaluation for the service connected right knee was warranted, citing a September 2013 record in which the Veteran reported continuing pain and problems with the right knee, difficulty with weight-bearing and ambulatory activities, and limitation of mobility, and that he wore a DonJoy defiance brace, which helped, but that he still had a fair amount of pain; and an April 2014 record in which the Veteran was reported to be recovering slowly following knee arthroscopy, and with residual weakness and patellar tendinitis/DJD.  

The DRO denied entitlement to an extra-schedular rating for the service-connected degenerative osteoarthritis of the right knee, and denied entitlement to a TDIU rating, finding that there was no evidence to show that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disability, and that his only service-connected disability was currently evaluated as 10 percent disabling and did not meet the schedular requirements for entitlement to a TDIU.  The DRO found no medical evidence to warrant an increased rating for the right knee and no evidence that his right knee presented such an unusual disability case as to render impractical the application of the regular standards.

In February 2015, VA's Director of Compensation Service issued a decision, noting that the Veteran had submitted a claim for increased compensation based on unemployability (VA Form 21-8940) attesting to the impact of his service connected knee condition on his ability to gain and maintain employment, that the Veteran had been in receipt of SSA disability payments based on his knee condition and mood/affective and anxiety related disorders, and that on VA examinations in July 2009 and June 2012 a mild right knee disability was shown and the Veteran's right knee condition was noted to impact his ability to work.  The Director of Compensation Service concluded that there was no evidence that the disability picture rendered the rating schedule impractical nor prevented the Veteran from obtaining or maintaining employment.  The Director found that the evidentiary record, when considering the totality of the evidence, did not support the criteria for an extra-scheduler finding of unemployability, agreed with the DRO's decision to deny extraschedular entitlement for the Veterans right knee condition.

In a letter dated in March 2015, Dr. Nagy reported that the Veteran had chronic right knee degenerative osteoarthritis and chronic pain, and underwent right knee arthroscopy in December 2013, but that despite this the Veteran continued to struggle with pain, and limitation of mobility and ambulatory activities.  Dr. Nagy noted that the Veteran was scheduled for a right total knee arthroplasty in April 2015, to alleviate pain, improve his function, and help him with his overall health.

III. Analysis

1. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to April 20, 2015, the Veteran's service-connected right knee degenerative osteoarthritis was assigned a 10 percent disability rating under Diagnostic Code (DC) 5010, which provides that traumatic arthritis is rated as for degenerative arthritis.  38 C.F.R. § 4.71a.

Degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003. 

DC 5260 provides a 10 percent rating when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  DC 5261 provides a 10 percent rating when extension of the leg is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Full range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2012). 

DC 5257 provides for a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

A claimant who has arthritis or limitation of motion and instability of a knee, may be rated separately under DCs 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  Separate ratings under DC 5260 for limitation of flexion and DC 5261 for limitation of extension, may be assigned for disability of the same knee; however, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004). 

DC 5258 provides for a maximum 20 percent rating for semilunar, dislocated cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal; (b) More movement than normal; (c) Weakened movement; (d) Excess fatigability; (e) Incoordination, impaired ability to execute skilled movements smoothly; (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing, are related considerations.  38 C.F.R. § 4.45.

II. Discussion

The Veteran essentially contends that his service-connected right knee disability has been more severe than compensated by the 10 percent rating assigned.  The record reflects that prior to his TKR surgery in April 2015, his service-connected right knee disability was rated as 10 percent disabling, under DC 5010, for arthritis.  

Prior to April 20, 2015, the Veteran did exhibit chronic and significant right knee pain and limitation of motion, as well as findings of pain on motion, pain with weight-bearing, crepitus, tenderness, weakness, stiffness, swelling, and flare-ups of the right knee.  The criteria under DCs 5003 and 5010, however, apply when limitation of motion would be noncompensable under a limitation of motion code, and the competent evidence of record shows that the Veteran's service-connected right knee disability was noncompensable under DCs 5260 and 5261, as his range of right knee motion on extension ranged from 0 to 3 degrees and on flexion ranged from 90 to 140 degrees - which were both beyond the required limits for an increased 20 percent rating, including flexion limited to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Thus, based on the evidence of record prior to April 20, 2015, the Board concludes that a rating in excess of 10 percent for the service-connected right knee degenerative, based on limitation of motion, is not warranted. 

Review of the record shows that in addition to the foregoing, the Veteran's service-connected right knee disability has exhibited meniscus damage and tears, for which he underwent several arthroscopic surgeries, as well as episodes of pain and effusion.  Although there have been no complaints or clinical findings of "locking" of the right knee, the Board finds that his complaints of pain, and documented meniscus damage as well as joint effusion, establish that the criteria for a 20 percent rating under DC 5258 have been approximated.  38 C.F.R. §§ 4.7, 4.71a, DC 5258.  The Board notes that a higher rating is not warranted under DC 5258, as 20 percent is the maximum rating under this diagnostic code, and a rating in excess of 20 percent is not warranted under other applicable diagnostic codes as the Veteran's right knee has not exhibited ankylosis or limitation of motion findings as set forth above.  Accordingly, a 20 percent rating for the service-connected right knee disability, based on meniscus damage, is granted.  

With regard to a separate rating for instability or subluxation, the Board notes that the Veteran has complained of his knee giving way and other times complained he felt his knee was going to give way, including not squatting because he worried his knee would give way.  Also, he wears a knee brace - apparently both for relief of his right knee pain and to help with instability.  While objective examinations have mostly shown no instability or laxity of the right knee, there have been several times, including in July 2006 when he complained of his right knee giving way and a positive McMurray's test was shown; in November 2006 when instability was shown on medial flexing; in March 2008 when instability was shown and he had a definite increased anterior drawer test; and in December 2013 and June 2014, it was noted that his patella tracked slightly lateral with passive flexion.  Accordingly, the Board finds that in viewing the evidence in the light most favorable to the Veteran, the competent lay and medical evidence of record is sufficient to grant a separate rating of 10 percent for slight instability of the right knee pursuant to 38 C.F.R. § 4.71a, DC 5257, and as provided for in the applicable General Counsel Opinions.  VAOPGCPREC 23-97, July 1, 1997; VAOPGCPREC 9-98, August 14, 1998.  In order for an even higher rating of 20 percent to be granted, however, the competent evidence would need to show or approximate moderate recurrent subluxation or lateral instability.  Review of the record, however, shows that there have minimal objective findings of instability of the right knee on examination, and while the Veteran has worn a knee brace, it is apparent he has worn the brace for pain relief as well as for stability.  Thus, a 10 percent separate rating is granted for the service-connected right knee disability, based on instability.  

The Board has also considered whether the Veteran is entitled to a higher rating or separate rating on the basis of functional loss and/or impairment, under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), Burton v. Shinseki, 25 Vet. App. 1 (2011).  When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher or separate disability rating when the evidence demonstrates functional loss due to limited or excessive movement, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  Id.  Given that the Veteran's pain on use of his right knee is being compensated by the 20 percent rating awarded under DC 5258, his functional loss will be assessed based on symptoms other than painful motion. 

In that regard, the Board notes that prior to April 20, 2015, the competent evidence of record shows that the Veteran's service-connected right knee disability caused functional loss and impairment manifested by flare-ups, complaints of weakness, atrophy due to disuse, less movement than normal including complaints of stiffness and avoiding squatting and other movements, excess fatigability; incoordination, swelling, disturbance of locomotion (gait impairment), and interference with sitting, standing and weight-bearing.  Thus, for the time period prior to April 20, 2015, the competent lay and medical evidence shows that the Veteran's service-connected right knee disability is productive of functional loss and impairment which has not been contemplated or accounted for in the assignment of ratings for limitation of motion, meniscus damage, or instability.  Accordingly, a separate 10 percent rating is granted for the right knee disability, based on functional impairment, and the Board finds that this separate rating does not amount to pyramiding under 38 C.F.R. § 4.14 .

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee disability, manifested by limitation of motion, did not warrant a rating greater than the 10 percent disability rating prior to April 20, 2015.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5260, 5261.  However, a 20 percent rating is warranted for the portion of the Veteran's right knee disability manifested by meniscus damage, and separate disability ratings of 10 percent are warranted for the portions of the right knee disability based on instability and functional loss.  See 38 C.F.R. § 4.40, 4.45, 4.71a, DCs 5257, 5258. 

The Board will also address whether an extraschedular evaluation is warranted.  In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b).  The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."  The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Id.  This task is to be performed by the RO or the Board. Id.  If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms", and such factors include "marked interference with employment" and "frequent periods of hospitalization." Id.  This task is also to be performed by the RO or the Board. Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426. 

As noted above, in May 2014, the Board remanded this matter for the Veteran's claims to be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In February 2015, the VA Director of Compensation Service issued a decision denying an extraschedular rating for the Veteran's right knee disability.  Thus, at this point, the Board may assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1), however, in that regard, the Board finds that, as set forth above, the schedular ratings for the Veteran's service-connected right knee disability fully and adequately address his symptoms, which have included chronic pain, swelling/effusion, instability, limitation of motion, weakness, swelling, pain on movement, weakness, atrophy due to disuse, stiffness, excess fatigability; incoordination, gait impairment, and interference with sitting, standing and weight-bearing activities, and the schedular ratings allow for higher ratings for more severe symptoms.  Clearly, due to the nature of the symptoms associated with his right knee disability, interference with any employment is somewhat foreseeable, however, the Veteran is already compensated for the disability's interference with his employment and although he underwent knee surgery in 2006, 2008, and 2013, other than that, the evidence of record does not establish that his knee disability has required frequent hospitalizations.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, the requirements for referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) have not been invoked.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER


Prior to April 20, 2015, a 20 percent disability rating for the service-connected right knee disability, based on meniscus damage, is granted; subject to the laws and regulations governing the payment of monetary benefits. 

Prior to April 20, 2015, a separate 10 percent disability rating for the service-connected arthritis of the right knee, based on functional loss, is granted; subject to the laws and regulations governing the payment of monetary benefits.

Prior to April 20, 2015, a separate 10 percent disability rating for the service-connected right knee disability, based on instability, is granted; subject to the laws and regulations governing the payment of monetary benefits.

Prior to April 20, 2015, an extraschedular evaluation for the service-connected right knee disability is denied.




	(CONTINUED ON NEXT PAGE)



REMAND

The Veteran contends he should be entitled to a TDIU rating.  He claims he is unable to work in his regular occupation as an electrician and that he has been disabled from full time employment as an electrician, since 2004, due to his service-connected right knee disability.  In his Application for Increased Compensation based on Unemployability (VA Form 21-8940), the Veteran reported that his highest year of education completed was receiving a GED, and that he had not had any education and/or training since he became too disabled to work.   

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

Review of the record shows that the Veteran in this case does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for a TDIU rating.  In that regard, his service-connected right knee disability is his only service-connected disability.  Further, based on the foregoing Board decision, prior to April 20, 2015 (and excluding periods during which a TTR was granted) the Veteran's service-connected right knee disability will be assigned a 40 percent combined disability rating.  See 38 C.F.R. § 4.25 (combined ratings table).  

With regard to the Veteran's claim for a TDIU rating, in May 2014, the Board remanded that issue, along with the issue of entitlement to an increased rating (on a schedular and an extraschedular basis) for the Veteran's service-connected right knee disability.  In the May 2014 remand, it was noted that a July 2009 VA examiner, as well as a June 2012 VA examiner, determined that the Veteran's right knee disability impacted his ability to work, and that both VA examiners noted the Veteran's reports of being unemployed due to right knee pain.  The Veteran had also submitted letters in support of his claim from individuals who attested that his right knee limited his ability to walk, bend and squat, and opined that he was unable to maintain gainful employment in his current profession as an electrician.  Further, the Board noted that records from the SSA showed that the Veteran was found to be disabled at least in part due to his right knee disability.  

Finally, the 2014 Board remand noted that a VA opinion regarding the Veteran's employability had not been obtained.  In light of these findings, the Board requested that the Veteran's claims be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) as well as a TDIU rating under 38 C.F.R. § 4.16(b).  

As set forth above, negative decisions regarding these issues were rendered in October 2014 by the DRO and in February 2015 by the Director of Compensation Service.  Although the claim for a TDIU rating is now back properly before the Board, and the foregoing records are probative of the fact that the Veteran is unemployed, such records are not dispositive of the issue of whether the Veteran is unable to follow a substantially gainful occupation due to his service-connected right knee disability.  Thus, the Board concludes that a remand is necessary in order to provide the Veteran with a VA examination and opinion that specifically addresses his claim for a TDIU, as this has not been done to date. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination, to be conducted if possible, by a vocational rehabilitation specialist, with respect to the Veteran's TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected right knee disability impacts his occupational functioning, i.e., renders him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account the Veteran's education, training, and work history.  All findings and conclusions should be set forth in a report, accompanied by supporting rationale.
 
2. Thereafter, readjudicate the issues on appeal.  If any benefit sought is not allowed, provide the Veteran and his representative with an SSOC (supplemental statement of the case) and allow them an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


